     Case 2:18-cv-03940-GW-JC Document 98 Filed 12/09/19 Page 1 of 2 Page ID #:1267


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA (Western Division – Los Angeles)
10
      WAYNE HIMELSEIN, an individual,        Case No.: CV 18-3940-GW-JCx
11
            Plaintiff,
12                                           ORDER RE JOINT STIPULATION
      vs.                                    RE SCHEDULING ORDER
13
      LS1 LLC, a Pennsylvania Limited
14    Liability Company,
15          Defendants.
16
      LS1 LLC.
17
            Counterclaim-Plaintiff,
18
      vs.
19
      WAYNE HIMELSEIN and LOGICA
20    CAPITAL ADVISERS, LLC,
21          Counterclaim-Defendants.
22

23

24

25

26

27

28



                                  ORDER RE SCHEDULING ORDER
     Case 2:18-cv-03940-GW-JC Document 98 Filed 12/09/19 Page 2 of 2 Page ID #:1268


 1          The Court, having reviewed the parties’ Joint Stipulation to Amend Case Schedule,
 2    grants the stipulation and hereby sets the following dates:
 3          1.     Fact discovery cut-off:                 March 31, 2020
 4          2.     Mediation cut-off:                      April 6, 2020
 5          3.     Last day to file motions:               April 16, 2020
 6          4.     Post-mediation status conference:       April 20, 2020 at 8:30 a.m.
 7          5.     Last day to oppose motions:             April 23, 2020
 8          6.     Last day to file reply briefs:          April 30, 2020
 9          7.     Last hearing date for motions:          May 14, 2020
10          8.     Pretrial Conference:                    May 18, 2020 at 8:30 a.m.
11          9.     Trial:                                  May 26, 2020 at 9:00 a.m.
12

13          IT IS SO ORDERED:
14          Dated: December 9, 2019
15                                                    __________________________
16                                                    HON. GEORGE H. WU,
17                                                    U.S. DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                                   ORDER RE SCHEDULING ORDER
